   

 

Rens eee te form. Fill.out the form and print 5 copies. Sign as needed and route as specified ro

US. Department of Justice RECEIVED PROCESS RECEIPT AND RETURN

United States Marshals Service

ADI?
UNI TE B STATE ES MARS ppag. "Instructions for Service of Process by U.S. Marshal" . yl

 

 

 

 

PLAINTIFF 2019 . COURT CASE NUMBER Y
UNITED STATES OF AMERICA HAY 3 | AH lO: | 2 M-14-CR-1913

DEFENDANT TYPE OF PROCESS

JUAN FRANCISCO MARTINEZ- RAMIR PERE RISE ¢ T. OF TX, FINAL ORDER OF FORFEITURE

 

 

UNITED STATES MARSHAL: SERVICE
ADDRESS (Street or RFD, Apartnént'Nos ‘City, State and ZIP Code) United States District Court
Souther District of Texas

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE {

5810 San Bernardo, Suite ? Q0, Laredo, Texas 78041
SEND NOTICE OF SERVICE COPY TO REQUESTER'AT'NAME AND ADDRESS BELOW

SOUTH EE y

 

 

Number of process to
seveduiththisrom 28s | 1 OCT 30 2019 MEP

 

 

 

Mary Ellen Smyth Roe Number of parties to be David J. Bradley, Clark
Assistant United States Attorney” aa served in this case 1 Laredo Division
11204 McPherson Rd., Ste. 100A -- .

Laredo, Texas 78045 ce

re 4 . . Check for service
oe on U.S.A.

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Fold ; , Fold

ret es

 

 

Attached please find the Final Order of Forfeiture granting forfeiture of the property listed within. Please dispose of property
in accordance with the Court Order and/or CATS Pisposal Instructions.

{Asset ID: 15-DEA A-608466); be,

 

 

 

 

 

Signatyre of Attorney other Originator requesting service on behalf of: >», [] PLAINTIFF TELEPHONE NUMBER DATE
Wag es Md " "CL peFeNDANT — | 956-723-6523 5/2/19
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total | Total Process | District of vo District to Signature of Authorjged) USMS Deputy or Cler! Date

number of process indicated. | Origin Serve

(Sign only for USM 285 if more y DMF ' DA L A 5- A / -| q

than one USM 285 is submitted) — : ZX

 

 

 

 

 

 

 

 

Thereby certify and return that I [1] have personally served oO have legal evidence of see have executed as shown in "Remarks'{ thy process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

[11 hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

Name and title of individual served (ifnot shown above) _ C1 A person of suitable age and discretion

then residing in defendant's usual place
of abode

 

Address (complete only different than shown above) Date

0-14-19) 8:00 Be

 

 

  
  

 

 

   

Service Fee © Total Mileage Charges] Forwarding Fee Total Charges Advance Deposits . | Amount owell to J4.S. Marshalt-dr CO)
including endeavors) (Amount of Refund*)

 

 

 

 

 

$0.00

REMARKS: ]-[5-(4 Changed locks and cunt locarFion ASSCF (Nn USMS CUsfocty.
(0-94-14 property Sold (n aceordaance 10 (a

 

 

1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD o
3. NOTICE OF SERVICE . . .
4, BILLING STATEMENT?: To be retummed to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. Rev. 12/15/80

5. ACKNOWLEDGMENT OF RECEIPT / Automated 01/00
